DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 5/7/2021. Claims 4 and 13 are cancelled. Claims 1-3, 5-12 and 14-19 are currently pending.

Allowable Subject Matter
3.	Claims 1-3, 5-12 and 14-19 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art Lazar (US 2011/0119090) teaches a smart cap for a medical container for the containment of solid medications having unique indicia. The cap is provided with an optical scanner configured with at least one locally contained or external data base having general medication identification data and optionally patient-specific information to scan and identify the medication (and optionally the dosage, specific formulations, manufacturing source, etc.) and to record and correlate information regarding patient medication usage (scanning of a medication is generally considered indicative of actual patient taking of the medication). The cap further comprises communication elements configured to transmit/receive "usage" through scanning of a unit dosage of the medication, to an external data base such as the patient's cell phone and or computer (such as with blue tooth or RF communication) or via a telephone call or internet transmission to a data base of a pharmacy or physician or other health care provider (See, for example, Lazar: abstract; ¶¶ [0019]-[0030]; FIGS. 1-3).
de la Huerga (US 2009/0294521) teaches dispensing, creation, and selecting of memory devices that are used with interactive medication containers, dispensers, reminders, or consoles that hold or otherwise organize one or more medication vials or containers. The memory device is attached or adhered to a medication container or vial and has information corresponding to medication and prescription information. The memory device can be prepared when a standard medication label is printed by a pharmacist and can be part of the standard printed label. In other instances the memory device is separate from the medication label. When separate, the memory device has a printed section that identifies the dosing schedule or medication name that corresponds to the reminder schedule the memory device is associated with. The pharmacist or the customer/patient can match the text printed on the memory device with the text of the medical container label to ensure the memory device is only attached to the correct medication container (See, for example, de la Huerga: abstract; ¶¶ [0010]-[0029]; FIGS. 2-17).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “a controller device operable to receive data representing a dosage regimen for medication involved in a medication regimen for a patient; and a plurality of medication indicia, each medication indicia of the plurality of medication indicia configured to contact a container, each medication indicia of the plurality of medication indicia including a wireless transmitter operable to send data representing confirmation of adherence to the dosage regimen by the patient to the controller device; wherein the controller device is operable to: display a first indicator associated with the dosage regimen based on receiving the data representing confirmation of adherence to the dosage regimen by the patient from a wireless transmitter of a first medication indicia of the plurality of medication indicia; display a second indicator associated with the dosage regimen based on receiving the data representing confirmation of adherence to the dosage regimen by the patient from a wireless transmitter of a second medication indicia of the plurality of medication indicia; and wherein the first indicator is different from 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686